DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 7/30/2020. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 and 10/7/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
Claim 10 recites “A computing system, comprising: at least one processor; and at least one computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the computing system to:…” is directed to one of the four statutory categories because specification [0094] discloses ‘As used herein, the term “processor” describes an electronic circuit that performs a function, an operation, or a sequence of operations.’

Claim Objections
Claims 1, 6-8, 10 and 17-18 are objected to because of the following informalities: 
Independent claims 1, 10 and 17 recite “enabling/enable, by the computing device, performance of at least one action…” and “sending, by the computing system, the file, the identifier, and the first fragment of data to the first client device to enable the first client device to take at least one action…”. It is suggested to change the claim language to avoid that “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed”. Dependent claims 6-8 and 18 should be modified as well.
Claim 17 recites “generating, by the computing system, an identifier, the identifier configured to initiate a transfer of a second fragment of data from a second client device to the first client device in response to the identifier being displayed on the first client device and read by the second client device; and sending, by the computing system, the file, the identifier, and the first fragment of data to the first client device to enable the first client device to take at least one action with respect to the file in response to receipt of the second fragment of data from the second client device”. It is not clear from claim language that identifier is indeed displayed on the first client device and read by the second client device, let alone resulting in transfer of a second fragment to first client device and first client device taking at least one action. Under broadest reasonable interpretation, all these steps are optional, not required steps to be performed. In addition, “second fragment of data“ and “at least one action” can be interpreted broadly, as any data or any step. It is suggested to change the claim language to clarify the claim scope.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 12 and 13 recite "The computing system of claim 10, wherein the at least one computer-readable medium is encoded with additional instructions which, when executed by the at least one processor, further cause the computing system to: establish, by the computing device, a secure connection with a computing system; …” and “The computing system of claim 10, wherein the at least one computer-readable medium is encoded with additional instructions which, when executed by the at least one processor, further cause the computing system to, prior to displaying the identifier: receive, by the computing device from a computing system, a key enabling viewing of the file; …” It is not clear if this “a computing system” is the same as earlier “the computing system” or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saylor (US 9565175 B1).

Regarding claim 1, Saylor teaches a method, comprising:
displaying, by a computing device, an identifier indicative of a file, the display of the identifier being readable by a second device; ([Col. 9, line 41-43] In some implementations, activation of the control 168 can cause a display of a user interface 170 that includes a QR code 172 as illustrated in FIG. 1G. [Col. 21, line 24-36] FIG. 5, The sender can then share the file access code with the recipient. This can be done, for example, by sending a message 508 from the sender's client device 402 to the recipient's client device 404. The message 508 includes the file access code, and can be sent, for example, as an e-mail, SMS or MMS. In some implementations, the message 508 may be sent using another transmission mechanism, such as Near Field Communication (NFC), ultrasonic transmission, BLUETOOTH™, or a Wi-Fi based communication. In implementations where the file access code is a QR code, the recipient may scan the QR code displayed on the sender's client device 402 using, for example, a camera on the recipient's client device 404.)
receiving, by the computing device, first data from the second device in response to the identifier being read by the second device; and (FIG. 5/508 and [Col. 21, line 40-46] Upon receiving file access code, the recipient can send an access request 510 from the recipient's client device 404 to access the document. The access request 510 identifies or includes the file access code. In some implementations, the access request 510 can include an identification of the recipient's client device 404 and/or an identification of a user account/credential associated with the recipient.)
enabling, by the computing device, performance of at least one action with respect to the file with use of the first data. ([Col. 22, line 28-57] Based upon the verification 512, the server can send a message 514 to the recipient's client device 404. The message can be sent, for example, over an SMS or MMS. In some implementations, the message can include information on the document. For example, the message 514 can include metadata information about the document, e.g., the name and author of the document, an indication that the file has been digitally signed, and an identification of the person who has signed the document. In some implementations, the message 514 can include an image of the document that is viewable on the client device, for example, using a browser or MMS interface. In some implementations, the message 514 can include a URL for accessing the document using a browser. For example, an image or text-only version of the document or file can be made available via the URL. In some implementations, the URL provided in the message 514 can be used to access the document within a predetermined or pre-specified time limit. The message 514 can also include a password that the recipient may need to enter when accessing the document (or information about the document) using the URL. In some implementations, the content of the message 514 can be determined based on, for example, whether SMS or MMS is used for sending the access request 510. For example, if the access request 510 is received over SMS, the message 514 can be an SMS message that includes text-based metadata about the document. Alternatively, if the access request 510 is received over MMS, the message 514 can be an MMS message including, for example, an image of the document.) in summary, accessing the document is “action with respect to the file”.

Regarding claim 2, Saylor teaches all the features with respect to claim 1, as outlined above. Saylor further teaches wherein receiving the first data further comprises:
establishing, by the computing device, a secure connection with the second device using a wireless protocol; and ([Col. 11, line 39-46, 55-59] The network 420 may include a circuit-switched data network, a packet-switched data network, or any other network able to carry data, for example, Internet Protocol (IP)-based or asynchronous transfer mode (ATM)-based networks, including wired or wireless networks. The network 420 may include the Internet, Wide Area Networks (WANs), Local Area Networks (LANs), analog or digital wired and wireless networks. The network 420 may be configured to handle secure traffic such as secure hypertext transfer protocol traffic (HTTPS) or virtual private networks (VPN). In some implementations, the connections 422 and 424 may be secure connections, such as using VPN or HTTPS.)
receiving, by the computing device using the secure connection, the first data. [Col. 21, line 40-46] Upon receiving file access code, the recipient can send an access request 510 from the recipient's client device 404 to access the document. The access request 510 identifies or includes the file access code. In some implementations, the access request 510 can include an identification of the recipient's client device 404 and/or an identification of a user account/credential associated with the recipient.)

Regarding claim 3, Saylor teaches all the features with respect to claim 1, as outlined above. Saylor further teaches wherein receiving the first data further comprises:
establishing, by the computing device, a secure connection with a computing system; and ([Col. 11, line 39-46, 55-59] The network 420 may include a circuit-switched data network, a packet-switched data network, or any other network able to carry data, for example, Internet Protocol (IP)-based or asynchronous transfer mode (ATM)-based networks, including wired or wireless networks. The network 420 may include the Internet, Wide Area Networks (WANs), Local Area Networks (LANs), analog or digital wired and wireless networks. The network 420 may be configured to handle secure traffic such as secure hypertext transfer protocol traffic (HTTPS) or virtual private networks (VPN). In some implementations, the connections 422 and 424 may be secure connections, such as using VPN or HTTPS.)
receiving, by the computing device using the secure connection, the first data. [Col. 21, line 40-46] Upon receiving file access code, the recipient can send an access request 510 from the recipient's client device 404 to access the document. The access request 510 identifies or includes the file access code. In some implementations, the access request 510 can include an identification of the recipient's client device 404 and/or an identification of a user account/credential associated with the recipient.)

Regarding claims 10-12, the scope of the claims are similar to that of claims 1-3, respectively. Accordingly, the claims are rejected using a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor (US 9565175 B1) in view of Balinsky (US 20120303968 A1).

Regarding claim 4, Saylor teaches all the features with respect to claim 1, as outlined above. Saylor further teaches file including an indication that it was signed with an identity and a timestamp (the time the electronic file was last accessed or modified) [Col. 6, line 1-9]. But Saylor does not teach modifying the file to generate a second file; and signing the second file by attaching a signature to the second file using the first data. This aspect of the claim is identified as a difference.
However, Balinsky in an analogous art explicitly teaches 
modifying the file to generate a second file; and signing the second file by attaching a signature to the second file using the first data. ([0029] A user may make changes to a document and/or may make changes to decrypted parts available in an IM, and upon completion a document interface, e.g. accessed by an application program, may update a DV. A clear text content part may be encrypted by a corresponding encryption key and then may be signed by a corresponding signature key, and operations of encrypting and signing may be done in transient memory.) Here reference Saylor discloses “first data” by reciting “The access request 510 identifies or includes the file access code. In some implementations, the access request 510 can include an identification of the recipient's client device 404 and/or an identification of a user account/credential associated with the recipient” [Col. 21, line 42-46], which can be used for signing the modified file disclosed by reference Balinsky. Therefore the combination discloses the entire limitation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “sharing document information” concept of Saylor, and the “encrypting and signing document” approach of Balinsky. One of ordinary skill in the art would have been motivated to perform such a modification to provide a secure, coherent architecture and serialization mechanism for a document by utilizing encryption key, decryption key. digital signature key, and digital verification key (Balinsky [0098, 0148]).

Regarding claim 5, Saylor teaches all the features with respect to claim 1, as outlined above. Saylor in view of Balinsky further teaches prior to displaying the identifier:
receiving, by the computing device from a computing system, a key enabling viewing of the file; and viewing the file using the key. ([Balinsky 0096] To control a user's access to a content part, e.g. 610, 612, a content part may first be encrypted by its own assigned encryption key (E). Users, e.g. workflow participants, who may receive a decryption key (D), corresponding to encryption key E, may access a content part, e.g. decrypt it and read it.) Here reference Saylor discloses perform certain actions (FIG. 5, 502-506) prior to displaying the identifier. Reference Balinsky discloses certain actions being viewing file using received key. Therefore the combination discloses the entire limitation.

Regarding claim 13, the scope of the claim is similar to that of claim 5 respectively. Accordingly, the claim is rejected using a similar rationale.

Claims 6-8, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor (US 9565175 B1) in view of Kumar (NPL from Aug 2014).

Regarding claim 6, Saylor teaches all the features with respect to claim 1, as outlined above. But Saylor does not teach wherein enabling performance of the at least one action further comprises: generating, by the computing device using the first data, a first subkey; determining a second subkey for the computing device; and generating, by the computing device, a key to decrypt the file, the key being a combination of the first subkey and the second subkey so that decryption of the file includes use of data from different devices. This aspect of the claim is identified as a difference.
However, Kumar in an analogous art explicitly teaches wherein enabling performance of the at least one action further comprises:
generating, by the computing device using the first data, a first subkey; (partial secret S1)
determining a second subkey for the computing device; and (partial secret S2)
generating, by the computing device, a key to decrypt the file, the key (original secret S) being a combination of the first subkey and the second subkey so that decryption of the file includes use of data from different devices. ([p. 2258, sect. 4.1] Let S be the secret, n be the total number of participants and l be the number of levels. Let n1, n2,…,nl be the number of participants in each level. During distribution phase, to share the secrets se1, se2,…,sen among the n participants p1, p2,…,pn. During recovery phase, the combiner will solve the above equations and get the values of the partial secrets S1, S2,…,Sl. From these we can recover the original secret S by adding all the partial secrets S1, S2,…,Sl.) Here Kumar discloses “decryption of the file includes use of data from different devices” by reciting “Secret sharing is a cryptographic primitive, which is used to distribute a secret among participants” [p. 2254, sect. 1.1].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “sharing document information” concept of Saylor, and the “multi-level secret sharing scheme” approach of Kumar. One of ordinary skill in the art would have been motivated to perform such a modification to provide the cryptographic keys in a secure manner. Secret Sharing Scheme distributes shares of a secret to a set of participants in such a way that only authorized subset of participants can uniquely reconstruct the secret. The multilevel secret sharing scheme extends the Shamir’s and the secret sharing scheme is computationally perfect (Kumar [Abstract]).

Regarding claim 7, Saylor teaches all the features with respect to claim 1, as outlined above. Saylor in view of Kumar further teaches
receiving, by the computing device from a third device, second data (partial secret S2), wherein enabling performance of the at least one action further comprises:
reconstructing a key using at least the first data (partial secret S1) and the second data. ([Kumar p. 2258, sect. 4.1] Let S be the secret, n be the total number of participants and l be the number of levels. Let n1, n2,…,nl be the number of participants in each level. During distribution phase, to share the secrets se1, se2,…,sen among the n participants p1, p2,…,pn. During recovery phase, the combiner will solve the above equations and get the values of the partial secrets S1, S2,…,Sl. From these we can recover the original secret S by adding all the partial secrets S1, S2,…,Sl.) Here Kumar discloses “first data from second device and second data from third device” by reciting “Secret sharing is a cryptographic primitive, which is used to distribute a secret among participants” [p. 2254, sect. 1.1].

Regarding claim 8, Saylor teaches all the features with respect to claim 1, as outlined above. Saylor in view of Kumar further teaches 
receiving, by the computing device from a third device, second data, wherein enabling performance of the at least one action further comprises:
reconstructing a first subkey using the first data, (partial secret S1)
reconstructing a second subkey (partial secret S2) using at least the second data and third data stored on the computing device, and ([Kumar p. 2258, sect. 4.1.2] During recovery phase, at least ti participants from each compartment must submit their hij values. the combiner will solve the above equations and get the values of the partial secrets S1, S2,…,Sl.) Here second data and third data are of participants from same compartment, which are used to get the value of the partial secrets S2, hence multilevel secret sharing scheme.
generating a key using the first subkey and the second subkey. ([Kumar p. 2258, sect. 4.1.2] During recovery phase, the combiner will solve the above equations and get the values of the partial secrets S1, S2,…,Sl. From these we can recover the original secret S by adding all the partial secrets S1, S2,…,Sl.)

Regarding claims 14-16, the scope of the claims are similar to that of claims 6-8, respectively. Accordingly, the claims are rejected using a similar rationale.

Regarding claim 17, Saylor in view of Kumar teaches a method, comprising:
generating, by a computing system, first fragments of data for a plurality of client devices based on a key of a file, the first fragments of data assigned to different client devices and including a first fragment of data assigned to a first client device; ([Kumar p. 2258, sect. 4.1.1] During distribution phase, to share the secrets se1, se2,…,sen among the n participants p1, p2,…,pn. Randomly choose n integers se1, se2,…,sen and also choose another l secrets so that S1 + … + Sn = S.) Here Kumar discloses “first fragments of data assigned to different client devices” by reciting “Secret sharing is a cryptographic primitive, which is used to distribute a secret among participants” [p. 2254, sect. 1.1].
generating, by the computing system, an identifier, ([Saylor Col. 21, line 15-17] The server then transmits a response message 506 to the client device 402 wherein the response 506 includes a file access code.) the identifier configured to initiate a transfer of a second fragment of data from a second client device to the first client device ([Saylor FIG. 5/510] send access request based on the code) in response to the identifier being displayed on the first client device and read by the second client device; ([Saylor FIG. 5/508] send message including the code) and
sending, by the computing system, the file, the identifier, ([Saylor FIG. 5/506] transmit code associated with resource) and the first fragment of data ([Kumar p. 2258, sect. 4.1.1] Send the individual secret values se1, se2,…,sen to n participants securely) to the first client device to enable the first client device to take at least one action ([Saylor FIG. 5/512-514] verify that recipient is authorized to access the document and send message including information about the document) with respect to the file in response to receipt of the second fragment of data from the second client device. ([Saylor FIG. 5/510] send access request based on the code)

Regarding claim 20, Saylor in view of Kumar in view of teaches all the features with respect to claim 17, as outlined above. The combination further teaches 
receiving, at the computing system from the first client device, data representing the file, the data including a signature; ([Saylor Col. 6, line 16-20; Col. 5, line 50-54] The user of the client device may wish to share one of the files, for example, the patent document 112, with another user. In this case, the user of the client device can be referred to as a sender of the electronic file. The user receiving the electronic file can be referred to as a recipient. Each item may include information indicative of whether the electronic file has been electronically signed (for example, information indicative of whether the electronic file has been authenticated using a digital signature).)
determining the key associated with the file; ([Saylor Col. 5, line 54-56] the owner of the file may have signed the electronic file using a private key belonging to the owner.)
validating the signature using the key; and ([Saylor Col. 5, line 56-61] In some implementations, the file owner may have several different identities and a different private key for each identity. In such cases, the file owner may authenticate different files using different digital signatures. The digital signatures may be based on public key infrastructure (PKI).)
storing the data. ([Saylor Col. 3, line 49-52] an electronic file may be any software file that includes data and can be stored in electronic form in tangible storage media, such as computer memory or hard drives.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saylor (US 9565175 B1) in view of Kumar (NPL from Aug 2014) and Balinsky (US 20120303968 A1).

Regarding claim 9, Saylor teaches all the features with respect to claim 1, as outlined above. Saylor in view of Kumar and Balinsky further teaches
receiving, by the computing device from a computing system, a first encryption fragment associated with the file; (partial secret S1)
receiving, by the computing device from the second device, a second encryption fragment associated with the file; (partial secret S2)
reconstructing, using at least the first encryption fragment and the second encryption fragment, an encryption key (original secret S) enabling viewing of the file; and ([Kumar p. 2258, sect. 4.1] Let S be the secret, n be the total number of participants and l be the number of levels. Let n1, n2,…,nl be the number of participants in each level. During distribution phase, to share the secrets se1, se2,…,sen among the n participants p1, p2,…,pn. During recovery phase, the combiner will solve the above equations and get the values of the partial secrets S1, S2,…,Sl. From these we can recover the original secret S by adding all the partial secrets S1, S2,…,Sl.)
viewing the file using the encryption key. ([Balinsky 0096] To control a user's access to a content part, e.g. 610, 612, a content part may first be encrypted by its own assigned encryption key (E). Users, e.g. workflow participants, who may receive a decryption key (D), corresponding to encryption key E, may access a content part, e.g. decrypt it and read it.)

Allowable Subject Matter
Claims 18-19 are objected to over prior art as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further amended to overcome claim objections and rejections set forth in this office action.
The following is an examiner's statement of reasons for allowance for claim 18:

In interpreting the claim, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record.

Kumar (NPL from Aug 2014) teaches efficient secret sharing schemes for compartmented groups. Compartmented access structure is a multipartite access structure such that all subsets containing at least ti participants from Ui for every i (i is varies between 1 to m, m is number of compartments) and a total threshold of at least t0 participants are qualified to reconstruct the secret.

Reference Kumar does not disclose determining a second number of total primary users; and generating the second number of the first fragments of data using the first subkey and the first number of primary users, the second number of the first fragments of data including the first fragment of data; hence, the prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention. Thus, the examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning. Therefore, the above features in conjunction with all other limitations of the claim are hereby allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10114969 B1, "Ultra-secure blockchain-based electronic information transfer system", by Chaney, teaches a secure blockchain enabled encryption. Incoming information and data files may be encrypted using any preferred method of encryption, then sliced into segments, each segment of which is hashed and encrypted onto one or more blockchains depending upon the size of the segments desired. A retrieval and recombination mechanism is employed to quickly locate and decrypt all of the segments of each information file such that the blockchain distributed across multiple servers, including cloud-based servers. Upon request, the encrypted blockchain segments may also be shared among multiple users without compromising the encryption of the information file.
US 20210406225 A1, "File source tracking", by Akhoury, teaches determining, different patterns of modifications that are to be made to first data of a file to generate respective modified versions of the file, the different patterns of modifications enabling identification of other files derived from the respective modified versions of the file, the different patterns of modifications including a first pattern of modifications; generating, a first modified version of the file at least in part by modifying the first data based on the first pattern of modifications; sending, the first modified version of the file to a first client device; and storing, first signature data indicative the first pattern of modifications so as to enable identification of other files derived from the first modified version of the file.
US 8655844 B1, "File version tracking via signature indices", by Wong, teaches creating a first signature of a file, associating a first timestamp with the first signature, creating a second signature of a file, associating a second timestamp with the second signature, comparing the first signature with the second signature, determining if the file has been modified based on the comparison, and identifying a time of modification based on the first timestamp and the second timestamp.
"Secret Sharing in Multilevel and Compartmented Groups", by Ghodosi, teaches secret sharing schemes in multilevel (or hierarchical) and compartmented access structures. The secret sharing scheme in multilevel access structures uses a sequence of related Shamir threshold schemes with overlapping shares and the secret. The secret sharing scheme in compartmented access structures applies Shamir schemes first to recover partial secrets and second to combine them into the requested secret.
US 20100215172 A1, "Sharing a secret with modular inverses", by Schneider, teaches that a method and system distributes N shares of a secret among cooperating entities by calculating the multiplicative inverses of the secret. In one embodiment, a distributor selects N distinct prime numbers and forms unique subsets of the prime numbers, with each subset containing K of the N prime numbers (N>=K), where K is a threshold number of shares necessary to reconstruct the secret. The distributor calculates a product of the prime numbers in each subset, and, for each subset, calculates the multiplicative inverse of the secret modulo the product. A total of N shares are generated, with each share containing the multiplicative inverses and one of the prime numbers. The N shares are distributed to the cooperating entities for secret sharing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493